DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 17, they recite, among other features, “the pen state detection circuit executing
an acquisition step of acquiring, from the touch sensor, a first signal distribution indicating a change in capacitance associated with approach of the first electrode, and a second signal distribution indicating a change in capacitance associated with approach of the second electrode, and
an estimation step of using a machine learning estimator to estimate an instruction position or an inclination angle of the electronic pen from first feature values related to the first signal distribution and second feature values related to the second signal distribution, wherein
the first feature values include first local feature values related to a first local distribution corresponding to sensor electrodes in a number fewer than the number of arranged sensor electrodes exhibiting the first signal distribution, and
the second feature values include second local feature values related to a second local distribution corresponding to sensor electrodes in a number fewer than the number of arranged sensor electrodes exhibiting the second signal distribution”.
The Prior Art discloses using a first electrode to acquire a signal distribution and estimate a location or angle using a neural network based on features of the signal distribution.  The Prior Art does not disclose the pen state detection circuit executing an acquisition step of acquiring, from the touch sensor, a first signal distribution indicating a change in capacitance associated with approach of the first electrode, and a second signal distribution indicating a change in capacitance associated with approach of the second electrode, and an estimation step of using a machine learning estimator to estimate an instruction position or an inclination angle of the electronic pen from first feature values related to the first signal distribution and second feature values related to the second signal distribution, wherein the first feature values include first local feature values related to a first local distribution corresponding to sensor electrodes in a number fewer than the number of arranged sensor electrodes exhibiting the first signal distribution, and the second feature values include second local feature values related to a second local distribution corresponding to sensor electrodes in a number fewer than the number of arranged sensor electrodes exhibiting the second signal distribution.

In regards to claim 15, it recites, among other features, “processing step of sequentially applying a dimension compression process and a dimension restoration process to the first feature values to execute an autoencoding process of obtaining first feature values equivalent to the number of dimensions of input,
wherein, in the estimation step, the estimator is used to estimate the instruction position or the inclination angle from the first feature values to which the autoencoding process is applied”.
The Prior Art discloses using a first electrode to acquire a signal distribution and estimate a location or angle using a neural network based on features of the signal distribution.  The Prior Art does not disclose processing step of sequentially applying a dimension compression process and a dimension restoration process to the first feature values to execute an autoencoding process of obtaining first feature values equivalent to the number of dimensions of input, wherein, in the estimation step, the estimator is used to estimate the instruction position or the inclination angle from the first feature values to which the autoencoding process is applied.

In regards to claims 18 and 22, they recite, among other features, “a first electrode and a second electrode different from the first electrode, on a basis of a signal distribution detected by a capacitance touch sensor including a plurality of sensor electrodes arranged in a plane shape,
the pen state detection circuit executing
an acquisition step of acquiring, from the touch sensor, a first signal distribution indicating a change in capacitance associated with approach of the first electrode, and a second signal distribution indicating a change in capacitance associated with approach of the second electrode, and
an estimation step of estimating an instruction position or an inclination angle of the electronic pen from first feature values related to the first signal distribution and second feature values related to the second signal distribution by following different computation rules according to a projection position of the electrode on a detection surface of the touch sensor”.
The Prior Art discloses using a first electrode to acquire a signal distribution and estimate a location or angle using a neural network based on features of the signal distribution.  The Prior Art does not disclose a first electrode and a second electrode different from the first electrode, on a basis of a signal distribution detected by a capacitance touch sensor including a plurality of sensor electrodes arranged in a plane shape, the pen state detection circuit executing an acquisition step of acquiring, from the touch sensor, a first signal distribution indicating a change in capacitance associated with approach of the first electrode, and a second signal distribution indicating a change in capacitance associated with approach of the second electrode, and an estimation step of estimating an instruction position or an inclination angle of the electronic pen from first feature values related to the first signal distribution and second feature values related to the second signal distribution by following different computation rules according to a projection position of the electrode on a detection surface of the touch sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 12, 2022